Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-28-21 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 5, 7, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,372,509 to Arsenault in view of U.S. Patent No. 7,152,834 to Hsu, further in view of U.S. Patent No. 5,860,728 to Maglica and further in view of U.S. Patent No. 2,244,408 to Thompson.
Referring to claim 1, Arsenault discloses an attachment kit configured to attach to an elongated portion of a fishing device, the attachment kit comprising, a receptacle – at 49, having a concave surface for contacting a user’s forearm and/or elbow – see for example figures 1 and 11, and a bed attachment portion – see at 56-70, operably connected to the receptacle – see figures 1-8, the bed attachment portion configured to contact a pole portion of the device – see at 14 in figures 1-8. It is noted that applicant has not positively recited the net in the claim. Arsenault further discloses the receptacle and the bed attachment portion comprise an arm bed – see at 49-54 in figures 1-11, and further comprising a hand controller – at 32, separate from the arm bed – see figure 8, including, a handle attachment portion – at 36-38, positioned to contact and attach to the pole portion of the device – see figures 1, 5 and 7-8, a handle portion operably connected to the handle attachment portion – see at 32, the handle portion having a generally cylindrical shape positioned to contact a user’s hand – see at 32 in figures 1, 5 and 7-8, and a hand-operable fastening mechanism – at 40, positioned to compress the handle attachment portion against the pole portion – see figures 1, 5 and 7-8. Arsenault does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle 
Referring to claim 2, Arsenault as modified by Hsu, Maglica and Thompson further discloses the hand-operable fastening mechanism of the hand controller is a first hand-operable fastening mechanism – see figure 8 of Arsenault, and the bed attachment portion includes a second hand-operable fastening mechanism – see at 56-70, configured to compress at least a portion of the bed attachment portion against the pole portion – see figure 8 of Arsenault. 
Referring to claim 5, Arsenault as modified by Hsu, Maglica and Thompson further discloses the second hand-operable fastening mechanism includes a clamp – at 54-70, positioned to provide a compression force against the pole – at 14, for affixing the bed attachment portion to the pole portion – see figure 8 of Arsenault.

Referring to claim 10, Arsenault as modified by Hsu, Maglica and Thompson further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figure 8 of Arsenault.
Referring to claim 21, Arsenault as modified by Hsu, Maglica and Thompson further discloses the handle portion of the hand controller – see at 32 of Arsenault, extends along a direction that is angled away from a reference axis extending perpendicular to the pole – see angled away from a vertical axis aligned with item 34 as seen in figure 8 of Arsenault.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by Hsu, Maglica and Thompson as applied to claims 1 or 2 above, and further in view of U.S. Patent No. 6,295,755 to Macaluso.
Referring to claim 3, Arsenault as modified by Hsu, Maglica and Thompson further discloses the bolt – at 40 of Arsenault, the handle structure – at 36,38 of Arsenault, and the head receptacle of the hand controller comprise a first bolt, a first handle structure and a first head receptacle – see at the top of 12 of Hus, respectively – see figure 8 of Arsenault and figures 1-2 of Hsu. Arsenault as modified by Hsu, Maglica and Thompson does not disclose the second hand operable fastening mechanism includes a second bolt with a head positioned to prevent rotation of the second bolt, and a second handle structure including a counter-sink receptacle operably couplable to the second bolt, wherein the bed attachment portion includes a second head receptacle positioned to receive the head of the bolt. However, Arsenault as modified by Hsu, 
Referring to claim 8, Arsenault as modified by Hsu, Maglica and Thompson does not disclose the handle structure includes a wing nut. Macaluso does disclose a handle structure including a wing nut – see at 96. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica and Thompson and add the wing nut of Macaluso, so as to yield the predictable result of removably securing the arm cradle to the pole as desired.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by Hsu, Maglica and Thompson as applied to claims 1 or 2 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 4, Arsenault as modified by Hsu, Maglica and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the bed attachment portion to the pole 
Referring to claim 9, Arsenault as modified by Hsu, Maglica and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Hsu, Maglica and Thompson and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of 4,822,087 to DeCarlo, further in view of U.S. Patent No. 2,482,589 to Maguire and further in view of Thompson.
Referring to claim 11, Arsenault discloses an attachment kit configured to attach to an elongated portion/pol of a fishing device, the attachment kit comprising, an adjustable arm bed attached to the pole – see at 49, the arm bed comprising a receptacle – at 49, having a concave 
Referring to claim 12, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the bed attachment portion includes a hand-operable fastening mechanism – see at 56-70 of Arsenault and – at 13a-13c of Maguire, carried by the arm bed and configured to compress at least a portion of the bed attachment portion and opposing contact points against the pole portion – see figures 1-8 of Arsenault and figures 1-3 of Maguire. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by Decarlo, Maguire and Thompson and add the bed attachment portion of Maguire, so as to yield the predictable result of removably securing the arm bed to the pole as desired.   
Referring to claim 15, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8 of Arsenault and the clamp including two or more .   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Maguire and Thompson as applied to claim 12 above, and further in view of U.S. Patent No. 7,152,834 to Hsu.
Referring to claim 13, Arsenault as modified by DeCarlo, Maguire and Thompson does not disclose the hand-operable fastening mechanism includes, a bolt with a head positioned to prevent rotation of the bolt, and a handle structure including a counter-sink receptacle operably couplable to the bolt, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt. Hsu does disclose the hand-operable fastening mechanism – at 12,13,17, includes, a bolt – at 17, with a head positioned to prevent rotation of the bolt – see figures 1-4, and a handle structure – at 12,13, including a counter-sink receptacle – see in bottom of 12 and in 13 in figures 1-4, operably couplable to the bolt – at 17 – see figures 1-4, and the bed attachment portion includes a head receptacle positioned to receive the head of the bolt – see at the top of 12 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the fastening mechanism of Hsu, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Maguire and Thompson as applied to claim 12 above, and further in view of U.S. Patent No. 4,908,973 to Perks.
Referring to claim 14, Arsenault as modified by DeCarlo, Maguire and Thompson further discloses the bed attachment portion includes at least one additional contact point – see at the top of 13a in figures 1-3 of Maguire, and the hand-operable fastening mechanism is positioned to bias the opposing contact points against the pole – see at 13a-13c in figures 1-3 of Maguire, and apply the forces along a direction generally orthogonal to a force applied by the at least one additional contact point of the pole when the bed attachment portion is attached to the pole – see at 13a-13c in figures 1-3 of Maguire. Arsenault as modified by DeCarlo, Maguire and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide a compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Maguire and Thompson and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of DeCarlo, further in view of Hsu, further in view of Maglica and further in view of Thompson. 

Referring to claim 20, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson further discloses the hand-operable fastening mechanism includes a clamp – at 36,38, positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion – see at 32-40 in figures 1-8 of Arsenault.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson as applied to claim 16 above, and further in view of Macaluso.
Referring to claim 18, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson does not disclose the handle structure includes a wing nut. Macaluso does disclose a handle structure including a wing nut – see at 96. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson and add the wing nut of Macaluso, so as to yield the predictable result of removably securing the arm cradle to the pole as desired.
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson as applied to claim 16 above, and further in view of Perks.
Referring to claim 19, Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson does not disclose the hand-operable fastening mechanism includes a spring-based lock positioned to provide compression force against the pole for affixing the handle attachment portion to the pole portion. Perks does disclose the hand-operable fastening mechanism includes a spring-based lock – at 40-44, positioned to provide a compression force against the pole – see via 20,22, for affixing the handle attachment portion – at 18, to the pole portion – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Arsenault as modified by DeCarlo, Hsu, Maglica and Thompson and add the fastening mechanism of Perks, so as to yield the predictable result of removably attaching the device on any desired portion of an elongated object as desired.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 10-28-21 obviates the 35 U.S.C. 112(b) rejections of claims 4-5 detailed in the last office action dated 9-9-21.
	Regarding the prior art rejections of claims 1-5, 7-16 and 18-21, applicant’s claim amendments and remarks/arguments dated 10-28-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 9-9-21. However, applicant’s claim amendments dated 10-

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643